 In the Matter Of PILOTLESS PLANE DIVISION, FAIRCHILD ENGINE ANDAIRPLANE CORPORATION, EMPLOYERandMETROPOLITAN FEDERATIONOF ARCHITECTS, ENGINEERS, CHEMISTS & TECHNICIANS, LOCAL 231,UOPWA, CIO, PETITIONERCase No. 2-R-7337.-Decided February 3, 1947Mr. William E. Speeler,of Farmingdale, Long Island, N. Y., for theEmployer.Messrs. Victor Rabinowitz, Martin Cooper, George Curran,andDominic Mascio,all of New York City, for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed hearing in this case was held at NewYork City, on January 3, 1947, before Sidney Reitman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudical error and are hereby affilmecl.1Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT'I.THE BUSINESS OF THE EMPLOYERFairchild Engine and Airplane Corporation, a Maryland corpora-tion, is engaged in the business of manufacturing and distributingaircraft and its component parts.For this purpose it maintains five,divisions, one of which, the Pilotless Plane Division, is the only oneinvolved in this proceeding.This Division was formerly located inJamaica, and is now located in Farmingdale, Long Island, New York.Part of the Employer's over-all operations, the Division is exclu-sively engaged in design and research on a special project for theUnited States Navy.From February 1, 1946, to July 31, 1946, the-Division purchased aluminum, hardware, and related products, valuedIOn January 20. 1947, the Board denied the motion of UAW-CIO, Local #616, tointervene, to reopen the record, and to dismiss the petition, on the ground that this labor.organizationfailed to produce proof of interest.72 N. L. R. B., No. 73.385 386DECISIONS OF NATIONALLABOR RELATIONS BOARDat approximately $40,000, of which less than $3,000 worth came frompoints outside the State of New York.Devices to be used by the Divi-sion in the special project have been furnished by the United StatesNavy; all such devices have come from points outside the State ofNew York.At various stages during the project, experimental unitsembodying designs have been delivered to the United States Navy atthe plant.All finished products go to the United States Navy, theDivision operating on a cost-plus-fixed-fee contract with the Navy.Parties to the contract, however, are the Employer itself and theUnited States Navy.The Division is under the ultimate control ofthe Employer's Board of Directors and under the immediate super-vision of the Employer's Vice President in charge of over-all opera-tions.All profits accruing from the work of the Division will bepooled with the other profits of the Employer for tax and dividendpurposes.Funds under the contract are advanced to the Employer, whichallocates them to the Division.Although the Division has a separatebank account, funds therein are deposited by the Employer upontheir receipt from the Navy.The present work of the Division isbeing performed in anticipation of actual production work if theexperiments prove successful.The Board has previously taken juris-diction over other Divisions of the Employer.2We find, contrary to the Employer's contention, that the operationsof the Pilotless Plane Division, as part of the Employer's integratedenterprise, affect commerce within the meaning of the Act.3H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employeruntil thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commercehas arisenconcerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Matter of Ranger Aircraft Division,61 N. L R.B 1187;Matter of Faschild AircraftDivision,41 N L R B 521.3N.L. R B. v Virginia Electric d Power Company,314 11 S 469 affirming on this point115 F. (2d) 414 (C C. A. 4), enf'g 20 N L R B 911 iVil0anisMotor Company I N L.R. B.,128 F. (2d) 960 (C C. A 8), enf'g 31 N L R B 715; NL R B v SchmidtBaking Co. Inc,122 F. (2d) 162 (C C. A. 4), enf'g 27 N L R B 864 FAIRCHILD ENGINE AND AIRPLANE CORPORATIONIV. THE APPROPRIATE UNIT387We find, in accordance with a stipulation of the parties, that allmachine operators, sheet metal workers, assemblers and riveters, wood-workers, welders, installation men, tool, jig and fixture builders, benchhands and painters in the manufacturing department of the Farm-ingdale plant of the Division, excluding leadmen, clerical and ad-ministrative employees, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Pilotless Plane Division,FairchildEngine and Airplane Corporation, Farmingdale, LongIsland,New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, amongthe employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Metropolitan Federa-tion of Architects, Engineers, Chemists & Technicians, Local 231,UOPWA, CIO, for the purposes of collective bargaining.